IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

IN RE THE NAME CHANGE OF                NOT FINAL UNTIL TIME EXPIRES TO
JASON LANE MERCHANT,                    FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
          Appellant,
                                        CASE NO. 1D15-1565

_____________________________/

Opinion filed May 4, 2015.

An appeal from an order of the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Benjamin James Stevenson, ACLU Foundation of Florida, Inc., Pensacola; Daniel
B. Tilley and Nancy G. Abudu, ACLU Foundation of Florida, Inc., Miami; and
John Glassman, Pensacola, for Appellant.




PER CURIAM.

       DISMISSED.

LEWIS, C. J., WETHERELL and RAY, JJ., CONCUR.